Exhibit 10.1
THIRD AMENDMENT AGREEMENT
     This THIRD AMENDMENT AGREEMENT (this “Amendment”) is made as of the 1st day
of April, 2011 among:
     (a) GIBRALTAR INDUSTRIES, INC., a Delaware corporation (“Gibraltar”);
     (b) GIBRALTAR STEEL CORPORATION OF NEW YORK, a New York corporation (“GSNY”
and, together with Gibraltar, collectively, “Borrowers” and, individually, each
a “Borrower”);
     (c) the Lenders, as defined in the Credit Agreement, as hereinafter
defined;
     (d) KEYBANK NATIONAL ASSOCIATION, as the lead arranger, sole book runner
and administrative agent for the Lenders under the Credit Agreement (“Agent”);
     (e) JPMORGAN CHASE BANK, N.A. and BMO CAPITAL MARKETS FINANCING, INC, as
co-syndication agents; and
     (f) HSBC BANK USA, NATIONAL ASSOCIATION and MANUFACTURERS AND TRADERS TRUST
COMPANY, as co-documentation agents.
     WHEREAS, Borrowers, Agent and the Lenders are parties to that certain Third
Amended and Restated Credit Agreement, dated as of July 24, 2009, that provides,
among other things, for loans and letters of credit aggregating Two Hundred
Million Dollars ($200,000,000), all upon certain terms and conditions (as
amended and as the same may from time to time be further amended, restated or
otherwise modified, the “Credit Agreement”);
     WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof and add certain provisions
thereto;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrowers, Agent and the Lenders
agree as follows:
     1. Amendment to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to delete the definition of “Borrowing Base”
therefrom and to insert in place thereof the following:

 



--------------------------------------------------------------------------------



 



     “Borrowing Base” means an amount equal to the total of the following:
     (a) up to eighty-five percent (85%) of the aggregate amount due and owing
on Eligible Accounts Receivable of each Borrowing Base Company; plus
     (b) during the Special D.S. Brown Borrowing Base Period, up to fifty
percent (50%) of the aggregate amount due and owing on the Agreed D.S. Brown
Eligible Accounts Receivable; plus
     (c) the lowest of:
     (i) the sum of:
     (A) the lesser of:
     (1) up to sixty-five percent (65%) of the aggregate of the cost or market
value (whichever is lower), as determined on a first-in first-out basis in
accordance with GAAP, of the Eligible Inventory of each Borrowing Base Company;
and
     (2) the cost or market value (whichever is lower), as determined on a
first-in first-out basis in accordance with GAAP, of Eligible Inventory,
multiplied by up to eighty-five percent (85%) of the Appraised Inventory NOLV
Percentage; plus
     (B) during the Special D.S. Brown Borrowing Base Period, up to forty
percent (40%) of the aggregate of the cost or market value (whichever is lower),
as determine on a first-in first-out basis in accordance with GAAP, of the
Agreed D.S. Brown Eligible Inventory; and
     (ii) One Hundred Million Dollars ($100,000,000); plus
     (d) the Fixed Asset Advance; minus
     (e) Reserves for Designated Hedge Agreements established pursuant to
Section 2.13(b) hereof; minus
     (f) other Reserves, if any;

    provided that, anything herein to the contrary notwithstanding, Agent shall
at all times have the right to reduce such percentages or dollar amount caps
from time to time, in its reasonable credit judgment.

2



--------------------------------------------------------------------------------



 



     2. Additions to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to add the following new definitions thereto:
     “Agreed D.S. Brown Eligible Account Receivable” means an Account that is an
account receivable (i.e., each specific invoice) of D.S. Brown that would, if
D.S. Brown was a Borrowing Base Company, meet the requirements of an Eligible
Account Receivable, as determined by Agent in its reasonable discretion.
     “Agreed D.S. Brown Eligible Inventory” means Inventory of D.S. Brown that
would, if D.S. Brown was a Borrowing Base Company, meet the requirements of
Eligible Inventory, as determined by Agent in its reasonable discretion.
     “D.S.B. Holding” means D.S.B. Holding Corp., a Delaware corporation.
     “D.S. Brown” means The D.S. Brown Company, an Ohio corporation.
     “D.S. Brown Acquisition” means the Acquisition by Gibraltar of all of the
outstanding equity interests of D.S.B. Holding pursuant to the D.S. Brown
Acquisition Documents.
     “D.S. Brown Acquisition Date” means the date that the D.S. Brown
Acquisition is consummated, pursuant to the D.S. Brown Acquisition Documents.
     “D.S. Brown Acquisition Documents” means the D.S. Brown Purchase Agreement
and each other document executed and delivered in connection therewith.
     “D.S. Brown Purchase Agreement” means that certain Stock Purchase
Agreement, dated as of March 10, 2011, by and among the stockholders of D.S.B.
Holding and Gibraltar.
     “Special D.S. Brown Borrowing Base Period” means the period from the D.S.
Brown Acquisition Date to the earlier of (a) the date D.S. Brown becomes a
Borrowing Base Company pursuant to Section 2.15 hereof, or (b) forty-five
(45) days after the D.S. Brown Acquisition Date.
     3. Amendment to Addition of Borrowing Base Company Provisions. Section 2.15
of the Credit Agreement is hereby amended to delete subsection (a) therefrom and
to insert in place thereof the following:
     (a) such Domestic Subsidiary shall have complied with all requirements of
Section 5.20 hereof,
     4. Amendment to Acquisition Covenant Provisions. Section 5.13 of the Credit
Agreement is hereby amended to delete subsections (e), (g) and (h) therefrom and
to insert in place thereof, respectively, the following:

3



--------------------------------------------------------------------------------



 



     (e) if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base, Agent shall have conducted a field examination and appraisal of such
Accounts and Inventory to its reasonable satisfaction; provided that, with
respect to the D.S. Brown Acquisition, such field examination and appraisal may
be conducted within forty-five (45) days after the D.S. Brown Acquisition Date;
     (g) Borrowers shall have provided to Agent, at least five Business Days
prior to such Acquisition, historical financial statements of the target entity
and a pro forma financial statement of the Companies accompanied by a
certificate of a Financial Officer showing (i) pro forma compliance with
Section 5.7 hereof, both before and after giving effect to the proposed
Acquisition, (ii) Revolving Credit Availability of no less than Fifty Million
Dollars ($50,000,000) after giving effect to such Acquisition, and (iii) that
the target entity has generated positive Target EBITDA (excluding proposed
synergies or other post acquisition actions or enhancements) for the most
recently completed twelve (12) consecutive calendar months prior to such
Acquisition; provided that compliance with subpart (ii) above shall not be
required with respect to the D.S. Brown Acquisition, unless any Company shall
have made a significant asset disposition subsequent to January 28, 2011 and
prior to the D.S. Brown Acquisition Date; and
     (h) the aggregate Consideration paid by the Companies for such Acquisition:
     (i) shall not exceed the aggregate amount of Seventy-Five Million Dollars
($75,000,000) (except that the D.S. Brown Acquisition may be for aggregate
Consideration of up to One Hundred Five Million Dollars ($105,000,000), so long
as the D.S. Brown Acquisition occurs prior to April 30, 2011); and
     (ii) when added to all other Acquisitions (including the D.S. Brown
Acquisition) for all Companies during the Commitment Period, shall not exceed
the aggregate amount of One Hundred Fifty Million Dollars ($150,000,000).
     5. Amendment to Deposit and Securities Accounts Provisions. Article VI of
the Credit Agreement is hereby amended to delete Section 6.19 therefrom and to
insert in place thereof the following:
     Section 6.19. Deposit and Securities Accounts. Borrowers have provided to
Agent a list of all banks, other financial institutions and Securities
Intermediaries at which any Credit Party maintains Deposit Accounts or
Securities Accounts as of the D.S. Brown Acquisition Date, which list correctly
identifies the name, address and telephone number of each such financial
institution or Securities Intermediary, the name in which the account is held, a
description of the purpose of the account, and the complete account number
therefor.

4



--------------------------------------------------------------------------------



 



     6. Amendment to Schedules After the D.S. Brown Acquisition Date. Upon the
acceptance by Agent of the updated Schedules to the Credit Agreement pursuant to
Section 8 hereof, the Credit Agreement shall be amended to delete Schedule 2
(Guarantors of Payment), Schedule 3 (Borrowing Base Companies), Schedule 4 (Real
Property), Schedule 5 (Pledged Securities), Schedule 6.1 (Corporate Existence;
Subsidiaries; Foreign Qualification), Schedule 6.9 (Locations), Schedule 6.17
(Intellectual Property) and Schedule 6.19 (Deposit Accounts) therefrom, and to
insert in place thereof, respectively, a new Schedule 2, Schedule 3, Schedule 4,
Schedule 5, Schedule 6.1, Schedule 6.9, Schedule 6.17 and Schedule 6.19.
     7. Closing Deliveries. Concurrently with the execution of this Amendment,
Borrowers shall:
     (a) cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and
     (b) pay all legal fees and expenses of Agent in connection with this
Amendment and any other Loan Documents.
     8. Required Deliveries After the D.S. Brown Acquisition. On or before each
of the dates specified in this Section 8, Borrowers shall satisfy each of the
items specified in the subparts below:
     (a) within twenty (20) days after the D.S. Brown Acquisition Date, unless a
longer period is agreed to by Agent in writing, Borrowers shall deliver to Agent
the following replacement Schedules to the Credit Agreement, in each case, as
may be requested by Agent, to be in form and substance acceptable to Agent and
giving effect to the D.S. Brown Acquisition: Schedule 2 (Guarantors of Payment),
Schedule 3 (Borrowing Base Companies), Schedule 4 (Real Property), Schedule 5
(Pledged Securities), Schedule 6.1 (Corporate Existence; Subsidiaries; Foreign
Qualification), Schedule 6.9 (Locations), Schedule 6.17 (Intellectual Property)
and Schedule 6.19 (Deposit Accounts); and
     (b) within ten days after the D.S. Brown Acquisition Date, unless a longer
period is agreed to by Agent in writing, Borrowers shall cause D.S.B. Holding
and any Subsidiary of D.S.B. Holding (other than a Non-Material Subsidiary) to
deliver to Agent:
     (i) an executed joinder agreement to the Guaranty of Payment, such
agreement to be prepared by Agent and in form and substance acceptable to Agent;
     (ii) an executed joinder agreement to the Pledge and Security Agreement,
such agreement to be prepared by Agent and in form and substance acceptable to
Agent;

5



--------------------------------------------------------------------------------



 



     (iii) such other supporting documentation, Security Documents, corporate
governance documents, authorization documents, lien searches and an opinion of
counsel as may be deemed necessary or advisable by Agent.
     9. Representations and Warranties. Borrowers hereby represent and warrant
to Agent and the Lenders that (a) Borrowers have the legal power and authority
to execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrowers
with respect to the provisions hereof; (c) the execution and delivery hereof by
Borrowers and the performance and observance by Borrowers of the provisions
hereof do not violate or conflict with the Organizational Documents of Borrowers
or any law applicable to Borrowers or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrowers; (d) no Default or Event of Default
exists, nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the date hereof as if made on the
date hereof, except to the extent that any such representation or warranty
expressly states that it relates to an earlier date (in which case such
representation or warranty is true and correct in all material respects as of
such earlier date); (f) Borrowers are not aware of any claim or offset against,
or defense or counterclaim to, Borrowers’ obligations or liabilities under the
Credit Agreement or any Related Writing; and (g) this Amendment constitutes a
valid and binding obligation of Borrowers in every respect, enforceable in
accordance with its terms.
     10. Waiver and Release. Borrowers, by signing below, hereby waive and
release Agent and each of the Lenders, and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries, from any and all claims,
offsets, defenses and counterclaims of which Borrowers are aware, such waiver
and release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.
     11. References to Credit Agreement and Ratification. Each reference to the
Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as herein otherwise specifically provided, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.
     12. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     13. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

6



--------------------------------------------------------------------------------



 



     14. Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     15. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of New York, without regard to principles
of conflicts of laws.
[Remainder of page intentionally left blank.]

7



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
as of the date first set forth above.

            GIBRALTAR INDUSTRIES, INC.
      By:        Name:        Title:          GIBRALTAR STEEL CORPORATION OF
NEW YORK
      By:        Name:        Title:          KEYBANK NATIONAL ASSOCIATION,
as Agent and as a Lender
      By:        Name:        Title:          MANUFACTURERS AND TRADERS
TRUST COMPANY,
as a Co-Documentation Agent and a Lender
      By:        Name:        Title:     

Signature Page 1 of 3 to
Third Amendment Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as a Co-Syndication Agent and a Lender
      By:        Name:        Title:          BMO CAPITAL MARKETS FINANCING,
INC.,
as a Co-Syndication Agent and a Lender
      By:        Name:        Title:          HARRIS N.A.,
as a Fronting Lender
      By:        Name:        Title:          HSCB BANK USA, NATIONAL
ASSOCIATION,
as a Co-Documentation Agent and a Lender
      By:        Name:        Title:          BANK OF AMERICA, N.A.,
as a Lender
      By:        Name:        Title:          PNC BANK, NATIONAL ASSOCIATION,
as successor to National City Bank,
as a Lender
      By:        Name:        Title:     

Signature Page 2 of 3 to
Third Amendment Agreement

 



--------------------------------------------------------------------------------



 



            US BANK, NATIONAL ASSOCIATION,
as a Lender
      By:        Name:        Title:          RBS CITIZENS, NATIONAL
ASSOCIATION,
as a Lender
      By:        Name:        Title:          FIRST NIAGARA BANK, N.A.,
as a Lender
      By:        Name:        Title:          COMERICA BANK,
as a Lender
      By:        Name:        Title:          PNC BANK, NATIONAL ASSOCIATION,
as a Lender
      By:        Name:        Title:       

Signature Page 3 of 3 to
Third Amendment Agreement

 



--------------------------------------------------------------------------------



 



GUARANTOR ACKNOWLEDGMENT AND AGREEMENT
     The undersigned consent and agree to and acknowledge the terms of the
foregoing Third Amendment Agreement, dated as of April 1, 2011. The undersigned
further agree that the obligations of the undersigned pursuant to the Guaranty
of Payment executed by the undersigned are hereby ratified and shall remain in
full force and effect and be unaffected hereby.
     The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.
     JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY
WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND
THE UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

              AIR VENT INC.   ALABAMA METAL INDUSTRIES CORPORATION  
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           
 
            APPLETON SUPPLY CO., INC.   CONSTRUCTION METALS, LLC  
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           
 
            DIAMOND PERFORATED METALS, INC.   DRAMEX INTERNATIONAL INC  
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           

 



--------------------------------------------------------------------------------



 



              FLORENCE CORPORATION   FLORENCE CORPORATION OF KANSAS  
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           
 
            GIBRALTAR INTERNATIONAL, INC.   GIBRALTAR STRIP STEEL, INC.  
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           
 
            NOLL/NORWESCO, LLC   SEA SAFE, INC.  
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           
 
            SOLAR GROUP, INC.   SOLAR OF MICHIGAN, INC.  
By:
      By:    
 
           
Name:
      Name:    
 
           
Title:
      Title:    
 
           
 
            SOUTHEASTERN METALS MANUFACTURING COMPANY, INC.          
By:
           
 
           
Name:
           
 
           
Title:
           
 
           

 